Citation Nr: 0116130	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

Entitlement to an increased evaluation for the service-
connected osteomyelitis of the left mandible, currently rated 
as 10 percent disabling.  

Entitlement to a higher rating for the service-connected 
temporomandibular joint (TMJ) disorder, initially assigned a 
10 percent evaluation, effective in October 1997.




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1955 to August 
1959.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1998 and August 2000 rating decisions by the RO 
that denied an increased rating for the service-connected 
osteomyelitis of the left mandible and granted service 
connection and assigned a 10 percent rating for the TMJ 
disorder, effective on October 8, 1997, respectively.  

At the VA dental examination in June 2000, the veteran (his 
wife was speaking for him) asserted that he was totally 
edentulous because of chronic infections of the jaw, legs, 
and arms that had their onset in service.  A review of the 
record shows that service connection is in effect for strial 
disease distensae of the shoulders, hips, and thighs.  The 
veteran's statements constitute a claim for service 
connection for his total loss of teeth that has not been 
adjudicated by the RO.  Under the circumstances, the Board 
will not address this matter.  The issue of service 
connection for total loss of teeth is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The service-connected osteomyelitis of the left mandible 
is shown to have been inactive for more than 5 years.  

2.  The service-connected TMJ disorder is shown to be 
manifested primarily by limited opening of about 38 
millimeters and lateral excursion to about 5 millimeters 
since October 1997; limitation of TMJ articulation to 30 
millimeters or less has not been demonstrated since October 
1997.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected osteomyelitis of the 
left mandible are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5000 (2000).  

2.  The criteria for the assignment of a higher rating for 
the service-connected TMJ disorder, initially evaluated as 
10 percent disabling, effective in October 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.150 including Diagnostic Code 9905 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Evaluation for Osteomyelitis of the Left 
Mandible

The veteran had active service from August 1955 to August 
1959.  

A careful review of the service medical records shows that 
the veteran was hospitalized from April to May 1957.  The 
diagnoses were those of cellulitis, oral structures, left 
jaw, cause undetermined, acute; and lymphangitis, submental 
and base of neck, organism undetermined, acute.  

A private medical report shows that the veteran was 
hospitalized in October 1964.  He was found to have 
osteomyelitis of the mandible during this hospitalization.  

The veteran underwent VA medical examination in September 
1969.  Active osteomyelitis of the mandible was not found.  

A December 1969 RO rating decision granted service connection 
osteomyelitis of the left mandible.  A 20 percent evaluation 
was assigned, effective in August 1968; and the 20 percent 
evaluation was scheduled for reduction to 10 percent, 
effective in August 1973.  A review of the records shows that 
this condition has been rated 10 percent disabling, effective 
in August 1973.  

VA and private medical reports show that the veteran was 
treated and evaluated for dental and oral conditions from 
1997 to 2000.  The more salient medical reports with regard 
to the claims being considered in this appeal are discussed 
in the appropriate section of this decision.  These records 
in this regard do not show the presence of active 
osteomyelitis of the mandible.  

A private medical report dated in November 1998 shows that 
the veteran underwent evaluation in August 1998.  
Osteomyelitis of the mandible was not found.  

The report of the veteran's dental examination in June 2000 
notes that the veteran's osteomyelitis was arrested.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  

The Board finds in this regard that all relevant evidence has 
been obtained with regard to the veteran's claims for 
increase.  All the identified evidence has been obtained for 
review, and a VA examination has been performed with regard 
to the veteran's claims.  

The veteran and his representative have been provided with a 
Statement of the Case that discusses the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claims.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
indicated to fulfill VA's duty to assist him in the 
development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Diagnostic code 5000 provides a 10 percent rating for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection within the past 5 years.  To 
qualify for the 10 percent rating, 2 or more episodes are 
required following the initial infection.  A 20 percent 
evaluation is warranted for osteomyelitis with a discharging 
sinus or other evidence of active infection within the past 5 
years.  

This 20 percent rating is not assignable following the 
initial infection of active osteomyelitis if there was no 
subsequent reactivation.  A 30 percent rating requires a 
definite involucrum or sequestrum with or without a 
discharging sinus.  A 60 percent evaluation is warranted for 
osteomyelitis when there are frequent episodes with 
constitutional symptoms.  A 100 percent evaluation should be 
assigned where there is involvement of the pelvis or 
vertebrae, or when the osteomyelitis extends into the major 
joints.  A 100 percent evaluation is also warranted with 
multiple localizations or with a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. 
§ 4.71a, Code 5000.  

The 10 percent rating and the other partial ratings of 
30 percent or less are to be combined with ratings of 
ankylosis, limited motion, nonunion or malunion, shortening, 
etc.  A compensable rating for osteomyelitis will not be 
applied following cure by amputation of the sinus.  Note (1) 
following diagnostic code 5000 and 38 C.F.R. § 4.43 (2000).  

A longitudinal review of the evidence in this case shows that 
the veteran's osteomyelitis of the left mandible has been 
inactive since the late 1960's.  Under the circumstances, a 
rating in excess of 10 percent for this condition is not 
warranted under the provisions of Diagnostic Code 5000.  

The preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected osteomyelitis 
of the left mandible.  Hence, the claim is denied.  





II.  Higher Rating for TMJ Disorder, Initially Evaluated as 
10 Percent, Effective in October 1997

The VA and private medical reports of the veteran's treatment 
and evaluations in the late 1990's and 2000 show that he was 
treated for various medical problems.  These reports do not 
show limitation of TMJ articulation to 30 millimeters or 
less.  

The private medical report of the veteran's dental 
examination in August 1998 reveals a limited range of motion.  
He could open his mouth to a maximum of 35-38 millimeters and 
could achieve lateral excursive or side-to-side movements of 
7 millimeters maximum.  Normal opening was considered to be 
approximately 45 millimeters and lateral excursion more than 
12 millimeters.  

The VA report of the dental examination in June 2000 shows 
the veteran had a somewhat limited range of motion that 
affected his ability to eat all foods.  He exhibited an 
opening of about 38 millimeters and had difficulty going into 
lateral excursive movements.  The lateral excursion was to 
about 5 millimeters.  The left and right lateral pterygoid 
muscles were sensitive to palpation.  Panoramic radiograph 
revealed a compromised mandible.  The diagnosis was that of 
arrested osteomyelitis.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The overall evidence indicates that the TMJ disorder is 
manifested primarily by a limitation of motion.  Malunion of 
the mandible is evaluated on the basis of the resulting 
degree of impairment of motion and the relative loss of 
masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires a limitation of the range of lateral excursion from 
0 to 4 millimeters or limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  The ratings for 
limited inter-incisal movement shall not be combined with 
ratings of limited lateral excursion.  (NOTE).  

A 20 percent rating is warranted for limitation of the range 
of inter-incisal motion from 21 to 30 millimeters.  A 
30 percent rating is warranted for limitation of the range of 
inter-incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150 
including Diagnostic Code 9905.  

The evidence, including reports of the dental examinations in 
1998 and 2000, reveals that the TMJ disorder has been 
manifested primarily by limited opening of about 38 
millimeters and lateral excursion to about 5 millimeters 
since October 1997.  The evidence does not show limitation of 
TMJ articulation to 30 millimeters or less at any time since 
October 1997 in order to support a rating in excess of 
10 percent under diagnostic code 9905 at any time since then.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating for the service-connected TMJ disorder, the 
claim for increase is denied.  

Since the preponderance of the evidence is against the above 
claims, the benefit of the doubt doctrine is not for 
application with regard to those claims.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased evaluation for the service-connected 
osteomyelitis of the left mandible is denied.  

A higher rating for the service-connected TMJ disorder, 
initially assigned a 10 percent evaluation, effective in 
October 1997, is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

